ICJ_025_AerialIncident1953_USA_CSK_1956-03-14_ORD_01_NA_00_EN.txt. INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

 

AERIAL INCIDENT OF MARCH 10th, 1953

(UNITED STATES OF AMERICA
v. CZECHOSLOVAKIA)

ORDER OF MARCH 14th, 1956

1956

COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

INCIDENT AERIEN DU 10 MARS 1953
(ETATS-UNIS D'AMÉRIQUE Cc. TCHECOSLOVAQUIE)

ORDONNANCE DU 14 MARS 1956
This Order should be cited as follows:

“Aerial incident of March roth, 1953,
Order of March r4th, 1956: I.C.J. Reports 1956, p. 6.”

La présente ordonnance doit étre citée comme suit :

« Incident aérien du 10 mars 1953,
Ordonnance du 14 mars 1956: C.I. J. Recueil 1956, p. 6. »

 

Sales number 1 4 4
N° de vente:

 

 

 
INTERNATIONAL COURT OF JUSTICE

1950
March 14th YEAR 1956
General List :

No. 25 March 14th, 1956

AERIAL INCIDENT OF MARCH 10th, 1953

(UNITED STATES OF AMERICA
v. CZECHOSLOVAKIA)

ORDER

Present : Vice-President Bapawi, Acting President ; President
HACKWORTH ; Judges BASDEVANT, WINIARSKI, KLAESTAD,
Reap, Hsu Mo, ARMAND-UGoN, KOJEVNIKOV, Sir
Muhammad ZAFRULLA KHAN, Sir Hersch LAUTERPACHT,
MORENO QUINTANA, CORDOVA; Registrar LOPEZ OLIVAN.

The International Court of Justice,
composed as above,

after deliberation,
having regard to Articles 36 and 48 of the Statute of the Court ;

Makes the following Order :

Whereas on March 2gth, 1955, the Ambassador of the United
States of America to the Netherlands filed in the Registry an Appli-
cation dated March 22nd, 1955, and signed by the Agent of the
Government of the United States of America instituting proceed-
ings before the Court against the Government of the Czechoslovak
Republic on account of “certain wrongful acts committed by MIG-
type aircraft from Czechoslovakia within the United States zone of
occupation in Germany on March 10, 1953”

4
7 AERIAL INCIDENT OF MARCH 10th, 1953 (ORDER OF 14 III 56)

Whereas the Application was duly communicated by the Registry
on March 2gth, 1955, to the Minister of the Czechoslovak Republic
to the Netherlands ;

Whereas the Application was also duly communicated by the
Registry to the Members of the United Nations, through the
Secretary-General of the United Nations, and to the other States
entitled to appear before the Court ;

Whereas the Application contains the following paragraphs :

“The United States Government, in filing this application with
the Court, submits to the Court’s jurisdiction for the purposes of
this case. The Czechoslovak Government appears not to have filed
any declaration with the Court thus far, although it was invited
to do so by the United States Government in the note annexed
hereto. The Czechoslovak Government, however, is qualified to
submit to the jurisdiction of the Court in this matter and may
upon notification of this application by the Registrar, in accordance
with the Rules of the Court, take the necessary steps to enable
the Court’s jurisdiction over both parties to the dispute to be
confirmed.

The United States Government thus founds the jurisdiction of
this Court on the foregoing considerations and on Article 36 (1) of
the Statute.”

Whereas the note annexed to the Application, which was addressed
on August 18th, 1954, by the Government of the United States of
America to the Czechoslovak Government, ends with the following
passage :

“Since it appears that the Czechoslovak Government has thus far
not filed with that Court any declaration of acceptance of the
compulsory jurisdiction of that Court, the United States Government
invites the Czechoslovak Government to file an appropriate decla-
ration with that Court or to enter into a Special Agreement by
which the Court may, in accordance with its Statute and Rules,
proceed to a determination of the issues of fact and law which have
been set forth herein ; and the Czechoslovak Government is requested
to inform the United States Government in the reply to the present
note of its intentions with respect to such a declaration or Special
Agreement.”

Whereas in a letter dated May 6th, 1955, from the Minister of the
Czechoslovak Republic in the Netherlands to the Registry it was
stated that :

“As the Czechoslovak Government has already stated in its
Notes to the Embassy of the United States of America in Prague
of March r1th and 30th, 1953, the aerial incident of March roth,
1953, occurred above Czechoslovak territory as the result of a
violation of the Czechoslovak air space by American military air-
craft, and all responsibility therefor lies solely upon the Government
of the United States of America.
& AERIAL INCIDENT OF MARCH Toth, 1953 (ORDER OF I4 III 56)

The Czechoslovak Government would observe that the claims
-put forward by the Government of the United States in this connec-
tion against Czechoslovakia are without point and that the Appli-
cation purporting to bring this matter before the International
Court of Justice is totally unfounded. The Czechoslovak Government
can see no reason why this case should be considered by the Inter-
national Court of Justice and regards the Application of the United
States instituting such proceedings before. the International Court
of Justice as unacceptable.”

Whereas a certified true copy of the above-mentioned letter was
communicated to the Agent of the Government of the United States
of America on May 7th, 1955 ;

Whereas the said letter of May 6th, 1955, does not constitute on
the part of the Government of Czechoslovakia either the appropriate
déclaration or consent to conclude a Special Agreement ;

Whereas, in these circumstances, the Court finds that it has not
before it any acceptance by the Government of the Czechoslovak
Republic of the jurisdiction of the Court to deal witn the dispute
which is the subject of the Application submitted to it by the
Government of the United States of America and that therefore it
can take no further steps upon this Application ;

THE Court

orders that the case shall be removed from the list.

Done in English and French, the English text being authoritative,
at the Peace Palace, The Hague, this fourteenth day of March, one
thousand nine hundred and fifty-six, in three copies, one of which
will be placed in the archives of the Court and the others transmitted.
to the Government of the United States of America and to the
Government. of the Czechoslovak Republic, respectively.

(Signed) A. BADAWI,

Vice-President.

(Signed) J. Lopez OLIVAN,
Registrar.

6
